Exhibit 10.10
THE ST. JOE COMPANY
1650 Prudential Drive, Suite 400
Jacksonville, Florida 32201-1380
April 1, 1999
Mr. Stephen W. Solomon
4033 Woodland Creek Drive Southeast
Apartment #202
Kentwood, MI 49512
Dear Steve:
     The St. Joe Company (the “Company”) is pleased to offer you employment on
the following terms.

1.   Position. You will serve in a full-time capacity as Vice President —
Treasurer for St. Joe and its wholly owned subsidiaries. You will report
directly to Kevin Twomey. Your duties will include those as assigned by the CFO.

2.   Salary. You will be paid a salary at the annual rate of $175,000 (the “Base
Salary”), payable in accordance with the Company’s standard payroll practices
for salaried employees. This salary will be subject to reevaluation annually in
March, commencing March, 2000. It may be increased but not reduced during your
employment, pursuant to the Company’s employee compensation policies in effect
from time to time. You will also receive a car allowance of $650 per month
(gross) in addition to your base salary. This allowance constitutes the full and
complete reimbursement of all car expenses by the Company. This allowance will
not be included as wages in the calculation of any



--------------------------------------------------------------------------------



 



Page 2



    benefits or compensation plans.

3.   Annual Incentive. You will be eligible to participate in the Company’s
Annual Incentive Plan, which is based on overall corporate EBITDA and individual
performance for the calendar year with a plan award of 35% of your base salary.
Your actual award will vary above or below this percentage based on actual
performance. Your award for 1999 will be prorated based on your date of hire.

4.   Stock Options. Subject to the approval of the Company’s Board of Directors
Compensation Committee, you will be granted a nonstatutory option to purchase
45,000 shares of the Company’s Common Stock. The exercise price per share will
be equal to the closing price on the date previous to the date the Committee
grants the option. You will vest 20% of the option after 12 months of service,
and the balance will vest in equal annual installments over the next 48 months
of service, as described in the applicable stock option agreement. The option
will have a 10-year term. In all respects not described in this letter, the
option will be subject to the terms and conditions of the Company’s 1998 Stock
Incentive Plan (the “Plan”) and the applicable stock option agreement.

5.   Benefits. You and your family will be eligible for all benefit programs and
perquisites that are offered from time to time to similarly situated officers of
the Company.



--------------------------------------------------------------------------------



 



Page 3



6.   Expense Reimbursement. You will be eligible for reimbursement of necessary
and reasonable business expenses subject to Company policy.

7.   Relocation Benefits. Your relocation package will include packing and
shipment of your office and household goods from Pasadena to Jacksonville and
storage for up to 90 days, reimbursement of all reasonable and customary
expenses associated with the sale of your primary residence in Moorpark and the
purchase of a primary residence in Jacksonville. This includes reimbursement of
reasonable and customary closing costs on the sale of your primary residence not
to exceed 9% of the contract sales price and origination and discount points not
to exceed 3% of your mortgage value on the purchase in Jacksonville. You will
receive a cash equivalent of a one way coach airfare from Los Angeles to
Jacksonville for you and your wife and 2 children. You will receive temporary
housing (not including meals and incidentals) in a Company apartment in
Jacksonville through July 1999. This date may be extended by the Company. You
will be entitled to receive from the Company a gross-up payment equal to all
federal and state taxes imposed on the reimbursement of nondeductible relocation
costs and on the gross-up payment itself. The intent of the preceding sentence
is to hold you harmless, in an after-tax basis, from the tax impact of all
reimbursements of nondeductible relocation costs.

8.   Period of Employment. Your employment with the Company will be “at will,”
meaning



--------------------------------------------------------------------------------



 



Page 4



    that either you or the Company will be entitled to terminate your employment
at any time and for any reason, with or without cause, upon 30 days’ written
notice. Any contrary representations which may have been made to you are
superseded by this offer. Except for other specific provisions of this Agreement
relating to termination, this is the full and complete Agreement between you and
the Company on this term. The “at will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
officer of the Company.

9.   Severance Pay. Notwithstanding Paragraph 8, in the event that the Company
terminates your employment without your consent for any reason other than cause
or disability, you will receive severance pay in a lump sum in an amount equal
to 150% of your Base Salary at the rate in effect at the time of your
termination, plus 50% of the amount of any bonus awarded you the prior year;
less any severance payments under the Company’s standard severance program,
provided; however, if you receive or are entitled to receive payment under a
severance agreement with the Company that provides payments or benefits under a
Change in Control then no payments shall be made to you under this Paragraph 9.

     If termination of your employment is subject to this paragraph, the Company
will provide you and your family health insurance coverage, including, if
applicable, COBRA reimbursement provided in Paragraph 5, and will provide you
disability insurance



--------------------------------------------------------------------------------



 



Page 5

coverage under the applicable Company plans for a period of 12 months following
termination or until you start other full time employment, whichever is earlier.
     For purposes of this Agreement, “cause” means gross negligence, misconduct,
non-feasance, a material breach of this Agreement, conviction following final
disposition of any available appeal of a felony, or pleading guilty or no
contest to a felony.

10.   Termination Upon Death. In the event of your death during your employment,
this Agreement shall terminate and the Company shall only be obligated to pay
your estate or legal representative the Base Salary provided for herein to the
extent earned by you prior to such event.

     However, the Company may pay your estate or legal representative a bonus
which you may have earned prior to your death. Any rights in stock options for
which you were eligible prior to your death shall vest according to Company
policy.

11.   Disability. If you are unable to perform the services required of you as a
result of any disability and such disability continues for a period of 120 or
more consecutive days or an aggregate of 180 or more days during any 12-month
period during your employment, the Company shall have the right, at its option,
to terminate your employment. Unless and until so terminated, during any period
of disability during which you are unable to



--------------------------------------------------------------------------------



 



Page 6

    perform the services required of you, your salary shall be payable to the
extent of, and subject to, Company’s policies and practices then in effect with
regard to sick leave and disability benefits.

12.   Insurance and Indemnification. The Company will indemnify you for your
actions as a Company employee or officer pursuant to Company policy and, prior
to commencement of your service, will confirm it has in place adequate insurance
coverage acceptable to you for your actions as a Company employee or officer.

13.   Outside Activities. While employed by the Company, you will not engage in
any other employment, or business activity for compensation without the written
consent of the Company. While employed by the Company, you also will not compete
with or assist any person or organization in competing with the Company, in
preparing to compete with the Company, or in hiring any employees of the
Company.

14.   Withholding Taxes. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withhold and payroll taxes.

15.   Entire Agreement. This Agreement contains all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.



--------------------------------------------------------------------------------



 



Page 7



16.   Amendment and Governing Law. This Agreement may only be amended or
modified by an express written agreement signed by you and a duly authorized
officer of the Company. The terms of this Agreement and the resolution of any
disputes will be governed by Florida law.

       We hope that you find the foregoing terms acceptable. You may indicate
your agreement with these terms and accept this offer by signing and dating the
enclosed duplicate original of this letter and returning it to me. As required
by law, your employment with the Company is also contingent upon your providing
legal proof of your identity and authorization to work in the United States.
This offer, if not accepted, will expire at the close of business on April 15,
1999.

    We look forward to having you join us on or about May 10, 1999.

If you have any questions, please call me at 904/858-5212.

            Very truly yours,

THE ST. JOE COMPANY
      By:   /s/ Michael F. Bayer         Michael F. Bayer        Vice President
Human Resources and Administration     

I have read and accept this employment offer:



--------------------------------------------------------------------------------



 



Page 8

         
By:
  /s/ Stephen W. Solomon    
 
       
 
  Stephen W. Solomon    

Dated: April 25, 1999

 